Case: 13-50231      Document: 00512524932         Page: 1    Date Filed: 02/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                         February 6, 2014
                                    No. 13-50231
                                  Summary Calendar                        Lyle W. Cayce
                                                                               Clerk


DAVID R. SALINAS,

                                                 Plaintiff-Appellant

v.

CHARLEY VALDEZ, Director/Supervisor of Classification and Records / In his
Individual Capacity; JONI WHITE, Director/Supervisor of Classification and
Records / In his Individual Capacity,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:13-CV-10


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       David R. Salinas, Texas prisoner # 1700761, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint as frivolous and for failure to state
a claim pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2)(B). We review the
district court’s dismissal de novo. See Geiger v. Jowers, 404 F.3d 371, 373 (5th
Cir. 2005).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50231       Document: 00512524932       Page: 2   Date Filed: 02/06/2014


                                     No. 13-50231

         If his brief is liberally construed, Salinas asserts that the district court’s
dismissal was error, urging that he stated a cognizable due-process claim
regarding the denial of credit for time served in federal custody and that Heck
v. Humphrey, 512 U.S. 477 (1994), does not bar the claim. He additionally
contends that the district court’s dismissal of his suit violated his
constitutional right to a jury trial.
      Salinas briefs no argument challenging the district court’s dismissal of
his claims regarding the denial of good-conduct and work time, the denial of
release to mandatory supervision, or retaliation, nor does he otherwise renew
those claims or his Eighth Amendment claim; these claims are therefore
abandoned.       See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      Salinas fails to demonstrate any error on the district court’s part in
dismissing his lawsuit. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. Accordingly,
the district court’s judgment is affirmed.
      AFFIRMED.




                                           2